ORDER

PER CURIAM:
AND NOW, this 8th day of January, 2001, Madeline E. Schwartz having been suspended from the practice of law in *182the State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated May 10, 2000; the said Madeline E. Schwartz having been directed on November 13, 2000, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Madeline E. Schwartz is suspended from the practice of law in this Commonwealth for a period of three months, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.